Citation Nr: 0430627	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02 03-533A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial rating of 30 percent.  The RO 
denied his claim for a TDIU.  He filed a timely appeal, 
seeking a higher initial rating for his PTSD (see Fenderson 
v. West, 12 Vet. App. 119 (1999)) and a grant of a TDIU.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran is requesting a higher rating for his now 
service-connected PTSD.  In addition, he claims he is 
entitled to a TDIU.  The claim for a TDIU is "inextricably 
intertwined" with the claim concerning the rating for the 
PTSD.  Therefore, the Board may not properly review the 
veteran's claim for a TDIU until the RO develops and 
adjudicates the veteran's claim of entitlement to an 
increased disability evaluation for his PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).



As mentioned, the veteran was granted service connection for 
PTSD in December 2000 and assigned an initial 30 percent 
rating retroactively effective from March 2000.  According to 
his VA outpatient treatment (VAOPT) records, he began 
receiving treatment in January 1999 for PTSD-related symptoms 
- specifically, insomnia, anxiety, depression, and intrusive 
thoughts.  A January 1999 record indicates he reported having 
been medically retired from the police force due to a heart 
attack.  

In a letter from the veteran received by VA in March 2000, he 
stated he worked in the police department for 23 years and 
was forced to retire after having two heart attacks.  He said 
he was unable to work and was collecting social security.  
So an attempt should be made to obtain his records from the 
Social Security Administration (SSA).  38 C.F.R. § 
3.159(c)(2) (VA has a duty to assist the veteran in obtaining 
records in the custody of a Federal department or agency.)  
See, too, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A report of the most recent VA PTSD examination in October 
2003 indicates the veteran complained of intrusive thoughts, 
insomnia, depression, anxiety, and irritability.  At the time 
of the examination, he said that he had not had any 
outpatient treatment since moving to Florida in January 2002.  
He stated that he lost his temper on occasion, but had no 
history of violence.  He denied having any panic attacks.  He 
stated he also had sleep apnea, cirrhosis, heart problems, 
bad knees, and borderline diabetes.  Upon mental examination, 
there was no inappropriate behavior.  He denied any suicidal 
or homicidal thoughts.  There was no evidence of memory loss.  
He reported having a good relationship with his wife, and a 
strange - but improving - relationship with his children.  
He had been married for 35 years.  His global assessment of 
functioning (GAF) score was 50.



The examiner concluded, 

This veteran suffers from severe symptoms of PTSD 
that have negatively impacted the quality of his 
life and they've also somethat [sic] interfered 
with his capacity to maintain meaningful 
relationships with others also please note that 
the veteran is currently unable to work in any 
capacity due to a combination of his medical 
problems and his psychological problems.  The 
veteran was forced into retirement by the Police 
Department following his heart attack and at the 
current time due to the severity of his PTSD 
symptoms it is unlikely that he would be able to 
function in any occupational setting.

In sum, the VA examiner concluded the veteran had severe PTSD 
symptoms, and was unable to work.  Further clarification, 
however, is needed.  First, if the examiner is available, he 
should explain the bases for his opinion in relation to the 
criteria for evaluating PTSD as outlined in the general 
rating formula for mental disorders.  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Second, if possible, the examiner 
should also distinguish between the veteran's nonservice-
connected disorders (e.g. heart disease, sleep apnea, 
cirrhosis, knee disability, and borderline diabetes, etc.), 
and his service-connected PTSD in an effort to accurately 
evaluate the manifestations and extent of his PTSD 
symptomatology and the resulting social and occupational 
impairment.  The Board notes that if it is medically 
determined that the impairment attributable to his 
nonservice-connected conditions and his service-connected 
PTSD cannot be distinguished, the benefit-of- the-doubt 
doctrine requires that all such impairment be attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  This may require another VA 
examination, but that determination will be left to the 
discretion of the examiner.  If the VA physician who examined 
the veteran in October 2003 is unavailable to comment 
further, then another examiner who is equally qualified to 
make these important determinations should be designated.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.	Contact SSA and obtain a copy of that agency's decision 
concerning the veteran's claim for disability benefits, 
including any medical records used to make the decision, 
and copies of any hearing transcripts, etc.  

2.	If possible, have Dr. Feld review the claims folder 
after any available SSA records have been associated 
with it, and provide an addendum to his October 2003 
report.  If Dr. Feld is not available, please retain an 
examiner who is equally qualified to make these 
important determinations.  The examiner should address 
the following questions in his or her report:

a)	Please state whether the veteran has each of the 
following symptoms:  flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing 
and maintaining effective work and social 
relationships.

b)	Please state whether the veteran has each of the 
following symptoms:  suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( 
including work or a worklike setting); and 
inability to establish and maintain effective 
relationships.



c)	Is the veteran totally occupationally and socially 
impaired due to such symptoms as:  gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of 
close relatives, own occupation, or own name?  If 
so, please state which of the above symptoms result 
the veteran's total occupational and social 
impairment.

d)	Please provide the basis for the October 2003 
examiner's opinion that "due to the severity of 
the veteran's PTSD symptoms it is unlikely that he 
would be able to function in any occupational 
setting."  

e)	If it is determined the veteran is unable to work 
due to a combination of medical and psychological 
problems, indicate what specific symptoms are 
attributable to the service-connected PTSD, as 
opposed to symptoms associated with any other 
nonservice-connected disabilities (whether mental 
and/or physical).  If it is not possible or 
feasible to make this differentiation, please 
expressly indicate this and explain why this cannot 
be done.  Please also discuss the rationale of all 
opinions provided.

(Note:  This may require another psychiatric or general 
medical examination.  However, whether another 
examination is required is left to the examiner's 
discretion).

The examiner must review the claims file, including a 
copy of this remand, and must confirm that he or she did 
this.

3.	Review the claims file.  If any development is 
incomplete, including if the examination report does not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

4.	Then readjudicate the claim for a higher rating for the 
PTSD in light of any additional evidence obtained.  Also 
readjudicate the inextricably intertwined claim for a 
TDIU.  If the benefits sought are not granted to the 
veteran's satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) and give 
them time to respond before returning the case to the 
Board for further appellate consideration. 

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


